Citation Nr: 0635311	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-20 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to an effective date prior to May 31, 2002, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD), to include on the basis of clear and 
unmistakable error (CUE) in July 1989 and May 1993 rating 
decisions.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at the RO in January 2006.  

The appeal was remanded to the RO via the Appeals Management 
Center (AMC) in March 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The RO denied service connection for PTSD in a rating 
decision dated on July 14, 1989; the veteran was notified of 
that decision but did not appeal.  

3.  The RO again denied service connection for PTSD in a 
rating decision dated on May 21, 1993; the veteran was 
notified of the decision but again did not appeal.

4.  The veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the 
time of the July 1989 or May 1993 rating decisions or that 
the RO incorrectly applied the applicable statutory and 
regulatory provisions existing at those times, and that, but 
for any such alleged error, the outcome would have been 
different.  

5.  There is no evidence of a pending formal or informal 
request to reopen the claim of service connection prior to 
May 31, 2002.  



CONCLUSIONS OF LAW

1.  The July 14, 1989, RO decision that denied the claim of 
service connection for PTSD did not contain CUE.  38 U.S.C.A. 
§§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.105(a) 
(1988).  

2.  The May 21, 1993 RO decision that denied service 
connection for PTSD did not contain CUE.  38 U.S.C.A. 
§§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.105(a) 
(1992).  

3.  The May 21, 1993 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  
 
4.  The criteria for an effective date earlier than May 31, 
2002, for the grant of service connection for PTSD are not 
met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.400(g)(ii) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Insofar as the issue on appeal involves an assertion that two 
previous rating decisions contained CUE, the Board notes 
that, given the parameters of the law surrounding CUE claims, 
the duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in decisions by the Board 
(see Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001)), 
or in decisions by the RO (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  

Considering the record in light of the above-noted criteria, 
the Board finds that all notification and development action 
needed to render a fair decision on the underlying claim for 
an earlier effective date has been accomplished.  

The claim on appeal raises a "downstream" issue of 
entitlement to earlier effective date for service connection.  
The RO issued the rating decision on appeal (granting service 
connection for PTSD with an effective date of May 31, 2002) 
in June 2003, and the veteran filed an NOD in September 2003.  

In September 2003, the RO sent a notice letter advising the 
veteran that there can be no reconsideration of a prior 
decision unless the decision contains CUE, or additional 
evidence is submitted, or a timely NOD is filed.  

In October 2003, the RO sent the veteran a follow-up letter 
advising him to submit evidence that he had claimed service 
connection for PTSD prior to the current effective date of 
May 31, 2002, and had continued to pursue that claim.  
 
The veteran was afforded an opportunity to respond before the 
RO issued the SOC in May 2004, and before the case was first 
forwarded to the Board in November 2004.  

The Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that a March 2006 letter from the AMC 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The AMC's letter advised that VA is responsible for getting 
relevant records from any Federal agency (including military, 
VA, and Social Security Administration records) and that VA 
would make reasonable efforts to obtain relevant documents on 
the appellant's behalf from non-Federal entities (including 
non-VA medical providers, employers, and non-Federal 
government agencies).  

The AMC's letter advised the veteran to identify any 
additional sources for relevant evidence, and that it was his 
responsibility to make sure VA receives all requested records 
not in the possession of a Federal department and agency.  
The also advised the veteran, "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so hat we can request it from the person or 
agency that has it."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  The Board also finds that the 
fourth content-of-notice requirement has been satisfied; 
although the RO did not expressly invite him to "give us all 
you've got," the veteran was advised in detail of the 
evidence required and the evidence of record, and therefore 
was constructively advised to provide any evidence in his 
possession not already on file.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal; this is logical, 
since this is a "downstream" issue.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  

As indicated, the RO gave notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence.  Following the issuance of the AMC's March 2006 
letter, which satisfied VA's notice requirements, the veteran 
was afforded an opportunity to present information and/or 
evidence pertinent to the appeal prior to the RO's 
readjudication of the claim in August 2006.  

At no point in the pendency of this appeal has the veteran or 
his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, service connection has already been granted, 
and the only element remaining under contention is the 
effective date pertaining to the disability.  The element of 
effective date was discussed in the rating decision and the 
SOC, which suffices for Dingess.  

Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with development of the 
claim on appeal.  

The service medical records, Social Security Administration 
(SSA) disability file, and post-service VA medical records 
have been associated with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the appeal is adjudicated.  

A medical examination is not relevant to the issue on appeal, 
and the veteran was afforded a hearing before the Board in 
January 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for earlier effective 
date for service connection.  


II.  Analysis

A.  CUE

In a July 14, 1989 rating decision, the RO denied service 
connection for PTSD.  The RO sent the veteran a letter on 
July 28, 1989, notifying him of that decision, but the 
veteran did not initiate an appeal within one year of that 
notice.  Hence, the July 1989 rating decision is final as to 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

The RO again denied service connection for PTSD in a May 21, 
1993 rating decision.   The RO sent the veteran a letter on 
June 2, 1993, notifying him of that decision, but the veteran 
again did not appeal within one year.  Accordingly, the May 
1993 rating decision is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

In connection with the claim for an earlier effective date 
for the later grant of service connection for PTSD, the 
veteran specifically contends that the July 1989 rating 
decision involved CUE because the RO had notice of his PTSD 
symptoms and should have afforded the veteran a VA 
examination to determine the current diagnosis.  

He also contends that the May 1993 rating decision contains 
CUE because the RO had verification of stressors and 
allegedly failed thereafter to properly develop his claim.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  

Thus, the veteran's arguments suggest that, if CUE is found 
in the July 1989 or May 1993 rating decision, the decision 
would not be final, and the earlier claim for service 
connection would remain pending (and, thus provide a basis 
for assignment of an earlier effective date for the grant of 
service connection).  

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.  

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

At the time of the rating decisions in question, service 
connection could be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, established that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1988, 1992).  

A veteran was presumed to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious and 
manifest) evidence demonstrated that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1988, 1992).  

Service connection could be granted for chronic diseases, 
including psychoses, which became manifest to a compensable 
degree within one year after discharge from service.  38 
C.F.R. § 3.307(a) and 3.309(a) (1988, 1992).   

The evidence in the file at the time of the July 1989 rating 
decision included the following: (1) the service medical 
records (SMR), which showed no indication of any mental 
disorder during service; (2) VA inpatient treatment record 
dated February to May 1989, showing discharge diagnosis of 
schizoaffective type schizophrenia with some PTSD-like 
symptoms, and (3) VA mental health clinic notes from October-
November 1988 showing treatment for alcohol dependence.  

There is no indication of any facts that were unknown to the 
RO at the time of the July 1989 rating decision, which denied 
service connection based on a finding that the veteran had 
some PTSD symptoms but no diagnosis.  

The evidence of record at the time of the May 1993 rating 
decision, in addition to the evidence listed above, included 
the following: (1) Crossroads Hospital inpatient treatment 
records dated December 1986 to February 1987, showing 
treatment for alcohol and cocaine dependence; (2) VA 
inpatient treatment record from July-August 1989 noting 
discharge diagnosis of schizoaffective schizophrenia with 
delayed-type PTSD; (3) VA treatment note dated in September 
1989 diagnosing PTSD; (3) VA inpatient treatment notes from 
August-September 1990 noting discharge diagnosis of alcohol 
and cocaine dependence; (4) April 1991 letter from the 
veteran's mother describing his symptoms since discharge from 
service; (5) May 1992 letter from the St. Petersburg Vet 
Center asserting the veteran had "a mild case of PTSD or no 
PTSD at all"; (6) April 1993 letter from the U.S. Army 
Environmental Studies Group (ESG) verifying one of the 
veteran's claimed in-service stressors (fire in the engine 
room of the USS Kitty Hawk). 

There is no indication of any facts that were unknown to the 
RO at the time of the May 1993 rating decision, which denied 
service connection based on a finding that there was no 
evidence that the veteran was personally involved in the fire 
aboard ship.  

As noted, as a basis for his claim of CUE, the veteran 
asserts that the RO should have afforded him a medical 
examination to determine a current diagnosis, first, in 
conjunction with his claim in 1989 because the RO was on 
notice at the time that the veteran had some PTSD-like 
symptoms, and second in conjunction with his claim in 1992 
because the RO had verification of stressors from the ESG.  

Thus, the veteran asserts that both prior decisions were 
erroneous because the RO allegedly failed to properly develop 
his claim on each occasion.  However, breach of duty to 
assist in development of the claim cannot serve as a basis 
for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App 377 (1994).  

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  

As such, there is a presumption of validity that attaches to 
a final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44 (1993).  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

The Board finds that the veteran has not met his burden to 
establish, without debate, that the correct facts, as they 
were then known, were not before the RO, or that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions applicable at that time, and that, but 
for the alleged error, the outcome of either the July 1989 or 
the May 1993 rating decision would have been different.  

In arriving at this conclusion, the Board notes that simply 
to allege that previous adjudications improperly weighed and 
evaluated evidence cannot rise to the stringent standard of 
CUE.  Fugo, 6 Vet. App. at 43-44 (1993).  

The Board has considered the testimony before the Board in 
January 2006 in which the veteran asserted that he was 
diagnosed with PTSD prior to the July 1989 rating decision, 
and that he should accordingly have been granted service 
connection at that time.  

However, nothing in his testimony establishes that the 
previous rating decisions themselves were clearly and 
unmistakably erroneous in accordance with the statutory and 
regulatory provisions cited above.  

Under these circumstances, the Board finds that the veteran 
has simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time, and than, but 
for the alleged error, the outcome would have been different.  

The Board accordingly finds that the July 1989 and March 1991 
rating decisions that denied service connection for PTSD did 
not contain CUE.  

The benefit-of-the-doubt doctrine is not applicable to claims 
for CUE.  See, e.g., 38 C.F.R. § 20.1411 (a) and (b).  


B.  Reopened Claim

As noted, the veteran did not appeal the rating decision of 
May 21, 1993 within one year, and the Board has found that 
the decision did not contain CUE.  As such, the May 1993 
rating decision is considered to have finally resolved any 
prior claim, and an effective date for the grant of service 
connection for PTSD prior to May 21, 1993 is legally 
precluded.  

Except as otherwise provided, the effective date of an award 
of  compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Specific to claims received after a final 
disallowance, the effective date of service connection is the 
date of receipt of the new claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) 
(emphasis added).  

A VA medical examination report will be accepted as an 
informal claim for benefits once a formal claim for pension 
or compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable to a degree.  38 
C.F.R. § 3.157(b).   The date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital, will be accepted as the date of receipt of 
the claim.  38 C.F.R. § 3.157(b)(1).  

The elements for service connection for PTSD are medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

As noted above, the veteran's diagnosis of PTSD was verified 
in an August 1989 treatment note, and a service-related 
stressor was verified by ESG in April 1993.  The missing 
element to establish service connection accordingly was 
medical evidence of nexus.  

The file contain a May 3, 2002 letter from the St. Petersburg 
Vet Center diagnosing chronic and severe PTSD related to 
traumas received while on active duty.  

However, the Vet Center letter was not a VA examination or 
medical treatment report and accordingly does not constitute 
an informal claim for benefits.  

The veteran filed his present formal request to reopen his 
claim, together with a copy of the Vet Center letter cited 
above, on May 31, 2002.  

Clearly, May 31, 2002 is the earliest possible effective date 
for the award of service connection for PTSD.  As indicated, 
an effective prior to May 21, 1993 is legally precluded, and 
there is no evidence of any unadjudicated formal or informal 
claim to reopen prior to May 31, 2002.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
Pursuant to that authority, the Board finds that there is no 
legal basis pursuant to which an effective date for the grant 
of service connection earlier than May 31, 2002, can be 
assigned; hence, the claim for an earlier effective date must 
be denied.  



ORDER

An effective date earlier than May 31, 2002, for the grant of 
service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


